Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 1 of 14 PageID #: 200



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 RAKSHPAL (“BEN”) DOGRA,                         )
                                                 )
         Plaintiff,                              )
                                                 )
        v.                                       )      Case No. 4:19-cv-00548-SRC
                                                 )
 ROBERT GRIFFIN III,                             )
                                                 )
         Defendant.                              )

          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
    DISMISS OR, IN THE ALTERNATIVE, STAY AND COMPEL ARBITRATION

       Plaintiff Ben Dogra opposes Defendant Robert Griffin III’s attempt to compel arbitration

of this dispute in the National Football League Players’ Association (“NFLPA”). The Motion to

Dismiss should be denied.

                                         Introduction

       First, Griffin’s Motion should be denied because there is no written agreement to arbitrate

between the contracting parties. The contract at issue in this case is an oral agreement between

Griffin, on the one hand, and Dogra’s former employer, CAA Sports, on the other hand. As alleged

in the operative Complaint, CAA Sports agreed to negotiate endorsement and marketing deals for

Griffin and Griffin agreed to pay CAA Sports 15% of his earnings on those deals. Doc. 5 at ¶ 10.

There is no written agreement to arbitrate between Griffin and CAA Sports because the NFLPA

Regulations Governing Contract Advisors (“Regulations”) (on which Griffin relies in his Motion)

do not apply to sports marketing agencies such as CAA Sports; the Regulations only apply to the

individual Contract Advisors. Dogra is pursuing this claim through an assignment from CAA

Sports to him. See Doc. 5 at ¶ 6 n.1. Indeed, Dogra attached the Assignment to his Complaint in

this case. See Doc. 5-1. Griffin cites no law stating that claims which were not subject to
    Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 2 of 14 PageID #: 201



arbitration automatically become so when assigned to an assignee having related claims that must

be arbitrated. The Motion to Dismiss should be denied for lack of a written agreement to arbitrate

between the contracting parties.

         Second, Griffin claims that arbitration before the NFLPA is the exclusive method of

resolving disputes arising from “the meaning, interpretation or enforcement of a fee agreement.”

Doc. 36 at 1.1 However, the contract at issue in this case does not constitute a “fee agreement”

within the meaning of the NFLPA Regulations. A “fee agreement”, as that term is used in the

Regulations, is an agreement under which a Contract Advisor handles the negotiation of playing

contracts between a Player and an NFL Club. Indeed, Dogra has already successfully arbitrated

his “fee agreement” claims against Griffin in the NFLPA based on 3% commissions owed to Dogra

on the playing contracts Dogra negotiated for Griffin with NFL Clubs. See Ex. 1 (filed under seal).

The fact that Dogra already arbitrated his “fee agreement” claims against Griffin underscores the

distinction between a “fee agreement” within the meaning of the NFLPA Regulations and the oral

contract at issue in this case for handling marketing and endorsement deals. The Motion to Dismiss

should be denied for this reason as well.

         Third, Griffin is wrong when he claims that Dogra “acknowledged that this case falls within

the scope of the FAA.” Doc. 36 at 3. In fact, Dogra’s counsel has always been clear that Dogra’s

position is exactly the opposite – Dogra’s claim is not subject to the exclusive jurisdiction of the

NFLPA arbitration process, but Dogra was willing to consider “voluntarily” asking the NFLPA to

resolve the dispute for the sake of efficiency. The draft Joint Motion to Stay created by Dogra’s

counsel uses the word “voluntarily” twice in an effort to convey that message. See Doc. 36-3 at ¶

2 (“The Parties have conferred and have agreed to voluntarily submit Dogra’s claims” to the


1
    Griffin relies on Section 5(A)(3) of the NFLPA Regulations. See Doc. 36-2 at 15.



                                                  2
    Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 3 of 14 PageID #: 202



NFLPA); id. at ¶ 3 (“The Parties have agreed to voluntarily request that the NFLPA assume

jurisdiction over the Dispute …..”) (emphasis added). Contrary to Griffin’s claim, Dogra never

“acknowledged” that this case is subject to mandatory arbitration and, in fact, said just the opposite.

         Fourth, granting Griffin’s request to dismiss this case in favor of arbitration would cause

enormous prejudice to Dogra because it could potentially deprive Dogra of a forum in which to

prosecute his claim. The presence of this prejudice means that Griffin has waived any right he

may have to compel arbitration. The prejudice that could befall Dogra was revealed through the

actions of Griffin’s counsel after filing this Motion to Dismiss. The Motion explains that Dogra

(at Griffin’s initiation and request) recently negotiated with Griffin regarding the terms by which

Dogra and Griffin might agree to jointly and voluntarily approach the National Football League

Players’ Association (“NFLPA”) and ask it to assume jurisdiction over this dispute. To that end,

Dogra’s counsel drafted a Joint Motion to Stay Case Pending Arbitration seeking to memorialize

the terms and conditions under which the parties would “voluntarily” make such a request of this

Court and then of the NFLPA. See Doc. 36-3. Dogra wanted to ensure that if the case was sent to

the NFLPA, there would be an adequate discovery process and there were no procedural or

administrative bars to resolving Dogra’s claim in the NFLPA forum. Griffin agreed with these

conditions but made a counterproposal by adding his own conditions. The parties’ negotiation of

Griffin’s conditions was not successful. Doc. 36-5.2

         On September 25, 2019, after negotiations over a voluntary arrangement ended, Griffin

then filed his Motion to Dismiss seeking to compel arbitration. On September 27, 2019, after




2
  Nothing in the draft created by Dogra suggests that Dogra believes this case is subject to
mandatory arbitration in the NFLPA. In other words, Dogra was open to the idea of having this
dispute handled in the NFLPA if the parties, this Court, and the NFLPA all agreed to do so under
certain conditions.


                                                  3
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 4 of 14 PageID #: 203



filing his Motion to Dismiss in this case, Griffin’s counsel announced that his position had

changed. For the first time, Griffin’s counsel informed Dogra’s counsel by phone that Griffin will

now seek to compel NFLPA arbitration unilaterally and then attempt to dispose of Dogra’s claim

in its entirety by arguing it is untimely under the NFLPA’s short 180-day statute of limitations.

See Ex. 2 (J. Comerford Declaration). This is a classic bait-and-switch. It is now clear that

Griffin’s effort to compel arbitration would cause enormous prejudice to Dogra if the effort is

successful and Dogra’s claim is then barred if it is found to fall outside the NFLPA’s 180-day

statute of limitations.     Given Griffin’s change of position, Dogra will no longer consider

voluntarily moving this dispute to the NFLPA forum.

                                         Legal Standard

       “Though there is a ‘liberal federal policy favoring arbitration agreements’ …. a matter

should not be sent to arbitration unless there is a valid agreement to arbitrate and the underlying

dispute falls within the scope of that agreement.” Northport Health Services of Arkansas, LLC v.

Posey, 930 F.3d 1027, 1030 (8th Cir. 2019) (quoting Moses H. Cone Mem. Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983) and citing Telectronics Pacing Sys., Inc. v. Guidant Corp.,

143 F.3d 428, 433 (8th Cir. 1998)). “While ‘any doubts concerning the scope of arbitratable issues

should be resolved in favor of arbitration[,] ... a party who has not agreed to arbitrate a dispute

cannot be forced to do so.’” Id. (quoting Lyster v. Ryan’s Family Steak Houses, Inc., 239 F.3d

943, 945 (8th Cir. 2001).

       “To determine whether a valid agreement to arbitrate exists, we look to the forum state’s

contract law” which in this case is Missouri. Id. (citing Baker v. Golf U.S.A., Inc., 154 F.3d 788,

791 (8th Cir. 1998)).




                                                4
 Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 5 of 14 PageID #: 204



       Under Missouri law, “[t]he primary rule in the interpretation of a contract is to ascertain

the intention of the parties and to give effect to that intention.” Lyster, 239 F.3d at 946 (quoting

Speedie Food Mart, Inc. v. Taylor, 809 S .W.2d 126, 129 (Mo. App. 1991)). “A court may evaluate

extrinsic evidence to ascertain the parties’ intention only if the contract is unclear and ambiguous.”

Id. (citing J.E. Hathman, Inc. v. Sigma Alpha Epsilon Club, 491 S.W.2d 261, 264 (Mo. banc

1973)). “The test for determining if an ambiguity exists in a written contract is ‘whether the

disputed language, in the context of the entire agreement, is reasonably susceptible of more than

one construction giving the words their plain meaning as understood by a reasonable average

person.’” Id. (quoting Speedie Food Mart, 809 S.W.2d at 129).

                                      Summary of Argument

       There is no basis for Griffin’s position that there is a written agreement to arbitrate this

dispute as required by 9 U.S.C. § 4. Moreover, granting Griffin’s Motion to Dismiss would cause

enormous prejudice to Dogra because he may be taken from a forum where his claim is timely

(this Court) to an alternative forum where the statute of limitations is only 180 days. Griffin’s

Motion to Dismiss should be denied.

                                             Argument

I.     There is No Written Arbitration Agreement Between CAA Sports and Griffin
       Concerning this Dispute.

       In this case, Dogra seeks compensation for work done in the course of negotiating

numerous marketing and endorsement agreements for the benefit of Griffin. First Amended

Complaint, ¶ 9. The work was performed under an oral agreement that was made with Griffin in

or around January 2012. Id.

       In bringing this lawsuit, Dogra stands in the shoes of his former employer, CAA Sports,

by virtue of an Assignment. See Doc. 5, First Amended Complaint, ¶ 6 n.1. Dogra attached the



                                                  5
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 6 of 14 PageID #: 205



Assignment to the First Amended Complaint as Exhibit 1.                The Assignment describes an

arbitration that occurred between Dogra and CAA as a result of his departure in November 2014.

The Assignment references the rulings that resulted from that arbitration, and then says that “under

the Rulings, Dogra is entitled to any unpaid …. Marketing Revenues owed by Robert Griffin III

("Griffin") to CAA arising from contracts that were executed before November 13, 2014.” See

Doc. 5-1 at 1 (emphasis added).      The Assignment goes on to say: “Dogra seeks to collect any

unpaid Marketing Revenues owed by Griffin and has asked CAA to provide an assignment of its

rights to any such revenues to facilitate his collection efforts.” Id. (emphasis added). The core

language of the Assignment is stated in paragraph 1:

               CAA irrevocably hereby assigns, grants, conveys and transfers to
               Dogra all of its right, title and interest in any claims, rights or causes
               of action it may have against Griffin, his heirs, executors and
               assigns, with respect to any failure of Griffin to make commission
               payments to CAA arising out of marketing and endorsement
               agreements CAA generated for Griffin on or before November 13,
               2014 or otherwise determined to belong to Dogra per the terms of
               the Rulings (the “Assigned Claim”). CAA also hereby sells,
               assigns, grants, conveys, and transfers to Dogra all of its right, title,
               and interest in any and all agreements pertaining to marketing and
               endorsement matters by and between CAA, on the one hand, and
               Griffin, on the other, entered into on or before November 13, 2014
               or otherwise determined to belong to Dogra per the terms of the
               Rulings (“Griffin Contracts”). CAA further sells, assigns, grants,
               conveys, and transfers to Dogra all of its right, title, and interest in
               any and all claims and/or defenses it may have related to the Griffin
               Contracts related to the performance thereunder or breaches thereof.

       Griffin claims that the NFLPA Regulations provide the written agreement to arbitrate on

which he relies. But the NFLPA does not have jurisdiction over disputes between an NFL player

and an entity; it only has jurisdiction over certain disputes between NFL Players and NFL

“Contract Advisors.”     The Introduction to the NFLPA Regulations makes clear that the

Regulations do not apply to sports agencies such as CAA Sports. Instead, the Regulations apply




                                                   6
    Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 7 of 14 PageID #: 206



to the individual “persons” who are certified as Contract Advisors. Doc. 36-2 at 3 (“Introduction”).

The Regulations state further: “Persons serving or wishing to serve as the NFLPA’s ‘agent’

pursuant to these provisions of the [Collective Bargaining Agreement], which persons are herein

referred to as ‘Contract Advisors,’ shall be governed by these Regulations.” Doc. 36-2 at 4.

Among other certification requirements, Contract Advisors “must have received an undergraduate

degree from an accredited four year college/university and a post-graduate degree from an

accredited college/university.” Doc. 36-2 at 5. Contract Advisors must attend “the NFLPA

seminar for new Contract Advisors” and must “pass[ ] a written examination.” Id. at 6. Nothing

suggests that the “Regulations Governing Contract Advisors” apply to sports agencies such as

CAA Sports.

         The law is clear that because Dogra’s former employer, CAA Sports, did not have an

obligation to arbitrate with Griffin, Dogra inherited that same non-obligation to arbitrate when the

claim was assigned to him. See, e.g. Caribbean S.S. Co., S. A. v. Sonmez Denizcilik Ve Ticaret A.

S., 598 F.2d 1264, 1266–67 (2d Cir. 1979) (“an assignee of a claim takes it with whatever

limitations it had in the hands of the assignor. …. One cannot make an arbitrable claim out of a

non-arbitrable one by assigning it to a person having a broad ‘any dispute’ arbitration contract with

the party against whom the claim lies, at least in the absence of evidence showing that the parties

to the arbitration contract intended such a result.”).3 See also Wojtalewicz v. Pioneer Hi-Bred Int'l,



3
  The claim in Caribbean S.S. Co., S. A. was ultimately found to be arbitrable based on the “unusual
set of circumstances” presented – circumstances which are not presented here. Specifically, the
Court found that “[w]hile the arrangement between the insurer and the charterer is styled as an
assignment” the claim was viewed by the Court as actually being, in substance, “a claim for
indemnity”. Id. at 1267. “Since the shipowner apparently concedes that it could be compelled to
arbitrate a claim for indemnity of the charterer, we hold it must arbitrate the claim asserted here.”
Id. The ultimate holding of the case is distinguishable on its facts, but the Court’s statement of the
law on assignments is often cited approvingly.



                                                  7
 Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 8 of 14 PageID #: 207



Inc., 939 F. Supp. 2d 965, 973 (D. Neb. 2012) (“If an assignor’s claim is subject to arbitration, it

remains subject to arbitration when pursued by an assignee. .... However, the parties have not

briefed, and the court has not found, law stating that claims which were not subject to arbitration

automatically become so when assigned to an assignee with related claims that must be

arbitrated.”).

        In discovery, Dogra is prepared to show that Griffin made a payment to CAA Sports in the

amount of $811,173.45 on April 17, 2014. Part of this payment ($582,501.64) was for marketing

commissions owed to CAA Sports. The remainder was for Contract Advisor fees owed by Griffin

to Dogra based on the 2012-2013 NFL season. The fact this payment was made by Griffin to CAA

Sports shows that Griffin recognized the existence of the oral agreement at the center of this case

and recognized that CAA Sports was his counter-party to that agreement. The payment that was

made by Griffin in April 2014 covered the same marketing and endorsement deals with Gatorade,

Nissan and other companies that are at issue in the current dispute. The current dispute seeks the

commissions that CAA Sports is owed (and that Dogra is now owed pursuant to the Assignment)

for those same marketing and endorsement deals that resulted in earnings for Griffin in later years.

        Because there is no written agreement to arbitrate any dispute between CAA Sports and

Griffin, Griffin’s request to arbitrate the claims in this case should be denied.

II.     The Oral Agreement for Marketing and Endorsement Work at Issue in this Case is
        Not Within the Scope of the NFLPA Arbitration Provisions.

        Griffin’s attempt to compel arbitration fails for the independent reason that while there is

a valid agreement to arbitrate between Dogra and Griffin found in Section 5 of the NFLPA

Regulations, this dispute does not fall within the scope of that arbitration agreement because the

underlying oral contract is not a “fee agreement” under the applicable NFLPA rules and

regulations.



                                                  8
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 9 of 14 PageID #: 208



       Griffin contends that arbitration through the NFLPA is the “exclusive method” for

resolving this dispute because it is a dispute over “the meaning, interpretation or enforcement of a

fee agreement.” Doc. 36, Memo., at 1. But the agreement that was breached is not a “fee

agreement” within the meaning of the NFLPA Regulations.             Several areas of the NFLPA

Regulations make this clear.

       First, the Introduction to the NFLPA Regulations makes clear that the Regulations were

“adopted” for the purpose of governing the relationship between Players and Contract Advisors in

the course of “conducting individual contract negotiations and/or assisting in or advising with

respect to such negotiations with the member Clubs of the National Football League (‘NFL’).”

Doc. 36-2 at 3. That does not describe the work that was being done for Griffin under the oral

contract. Instead, CAA Sports was negotiating on Griffin’s behalf with companies for marketing

and endorsement opportunities.

       Second, Section 1(B) of the Regulations describes the “Activities Covered” by the

Regulations. It reads:

               The activities of Contract Advisors which are governed by these
               Regulations include: the providing of advice, counsel, information
               or assistance to players with respect to negotiating their individual
               contracts with Clubs and/or thereafter in enforcing those contracts;
               the conduct of individual compensation negotiations with the Clubs
               on behalf of players; and any other activity or conduct which directly
               bears upon the Contract Advisor’s integrity, competence or ability
               to properly represent individual NFL players and the NFLPA in
               individual contract negotiations, including the handling of player
               funds, providing tax counseling and preparation services, and
               providing financial advice and investment services to individual
               players.

       In other words, the Regulations govern three areas: (1) the activities of Contract Advisors

in advising Players on their negotiations for contracts “with Clubs”; (2) the activities of Contract

Advisors in conducting individual compensation negotiations “with Clubs”, and (3) activities or



                                                 9
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 10 of 14 PageID #: 209



conduct which “directly bears” on the Contract Advisor’s “integrity, competence or ability to

properly represent individual NFL players and the NFLPA in individual contract negotiations[.]”

By contrast, the activities at issue in this case – negotiating endorsement and marketing deals with

companies outside the NFL – are not activities covered by the Regulations.

       Third, while the term “fee agreement” is not defined in the Regulations, Section 4 of the

Regulations discusses the “fees” that a Contract Advisor may charge to a Player. Doc. 36-2 at 14.

Section 4 makes clear that a “fee” within the meaning of the Regulations is the maximum 3%

commission that a Contract Advisor can receive on a player’s contract with an NFL Club. By

contrast, the oral agreement at issue in this case called for Griffin to pay to CAA Sports 15% of

the revenue he received on endorsement and marketing deals. Section 4, when read in harmony

with Section 5(A)(3)’s reference to “fee agreement”, makes clear that the oral agreement at issue

in this case is not a “fee agreement” within the meaning of Section 5(A)(3).

       Finally, the fact that the oral contract at issue here is not a “fee agreement” is highlighted

by the fact that Dogra has already arbitrated his “fee agreement” claims against Griffin in the

NFLPA. This resulted in a written Opinion and Award from NFLPA Arbitrator Roger Kaplan.

See Ex. 1 (filed under seal). This fact highlights the difference between an arbitrable “fee

agreement” dispute and the oral contract that is in dispute in this case.

III.   Dogra Never “Acknowledged” that this Case Falls Within the Scope of the Federal
       Arbitration Act.

       Griffin is wrong when he claims that Dogra “acknowledged that this case falls within the

scope of the FAA.” Doc. 36 at 3. This argument is the exact opposite of what Dogra’s counsel

has consistently communicated to counsel for Griffin. Dogra’s counsel has always been clear that

Dogra views this claim as not subject to the exclusive jurisdiction of the NFLPA.




                                                 10
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 11 of 14 PageID #: 210



        Griffin’s counsel urged Dogra’s counsel to consider voluntarily submitting this dispute to

arbitration before the NFLPA even though Dogra asserted it did not need to be brought in that

forum. Dogra was willing to consider “voluntarily” asking the NFLPA to resolve the dispute for

the sake of efficiency. The draft document created by Dogra’s counsel uses the word “voluntarily”

twice to convey that message. See Doc. 36-3 at ¶ 2 (“The Parties have conferred and have agreed

to voluntarily submit Dogra’s claims” to the NFLPA); id. at ¶ 3 (“The Parties have agreed to

voluntarily request that the NFLPA assume jurisdiction over the Dispute …..”) (emphasis added).

Contrary to Griffin’s claim, Dogra never “acknowledged” that this case is subject to mandatory

arbitration and, in fact, said just the opposite.

IV.     Griffin’s Request to Compel Arbitration Could Prejudice Dogra.

        Griffin argues he did not waive the right to arbitrate because Dogra will not be prejudiced

if Griffin’s Motion is granted. A party waives its right to arbitration when it (1) knew of an existing

right to arbitration; (2) acted inconsistently with that right; and (3) the inconsistent acts prejudiced

the other party. Stifel, Nicolaus & Co. Inc. v. Freeman, 924 F.2d 157, 158 (8th Cir. 1991).

        Here, the “inconsistent acts” are Griffin’s participation in this case and his delay in

asserting the right to arbitrate. Dogra filed this suit on March 22, 2019. Griffin waived service of

process on April 11, 2019 (Doc. 6) and filed his Answer on May 21, 2019. (Doc. 7). The Answer

made no reference to an alleged agreement to arbitrate. Id. Griffin’s new attorney, Kevin Fritz,

contacted Dogra’s counsel for the first time on September 11, 2019; it was sometime after that

date that Mr. Fritz first broached the topic of asking Dogra to consider voluntarily moving this

case to arbitration in the NFLPA. It was not until September 25, 2019 that Griffin moved to compel

arbitration. 187 days passed between the filing of this lawsuit (March 22) and the date of the

Motion (September 25).




                                                    11
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 12 of 14 PageID #: 211



       Dogra would be prejudiced by Griffin’s delay in asserting the right to arbitrate if the

NFLPA statute of limitations is found to have expired during Griffin’s delay.               Aqualucid

Consultants, Inc. v. Zeta Corp., 721 Fed. Appx. 414, 418 (6th Cir. 2017) (“There are many ways

to establish prejudice, such as showing that a party waited until a statute of limitations expired to

invoke arbitration....”); In re Citigroup, Inc., 376 F.3d 23, 27 (1st Cir. 2004) (“Plaintiffs claim

prejudice due to the delay for several reasons. First, plaintiffs argue, and we agree, that if the

arbitrable claims are sent to arbitration they may be subject to new defenses related to the statute

of limitations and the equitable doctrine of laches; and even if the defenses are not successful,

plaintiffs will have to respond to them.”); Vega v. Contract Cleaning Maint., 2006 WL 1554383,

at *5 (N.D. Ill. June 1, 2006) (“The Texas Defendants delay in seeking arbitration has likely

prejudiced the Texas Arbitration Plaintiffs regarding the statute of limitations. Sending the Texas

Arbitration Plaintiffs claims to arbitration may be the same as a dismissal with prejudice because

they may not have the ability to refile in that forum. For these reasons, the Texas Defendants have

waived their right to arbitrate the Texas Arbitration Plaintiffs’ claims against them.”).

       The case of O.J. Distributing, Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 358 (6th

Cir. 2003) illustrates the problem:

               the fact that the arbitration provision contains a 180–day limitation
               provides a further basis to conclude that Defendant waived its right
               to arbitrate. That is, for about one year Defendant appeared to
               engage in negotiations with Plaintiff as if the claims were, as
               Plaintiff has consistently maintained, not subject to arbitration; then,
               after suit was filed Defendant prolonged the matter for two more
               months before claiming that the matter was governed by the
               Agreement’s arbitration provision. However, at this point,
               Defendant made the claim that the matter was one for arbitration
               under the Agreement, secure in the knowledge that the 180–day
               limitation had long expired inasmuch as the alleged breach of which
               Plaintiff complained occurred in April of 1997. In fact, when
               Defendant submitted the matter to arbitration, it did so making a
               preliminary motion to dismiss Plaintiff's claims as time-barred.



                                                 12
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 13 of 14 PageID #: 212



                Under these facts, Plaintiff suffered “actual prejudice” by
                Defendant's “delaying its assertion” regarding arbitrability …. and
                Defendant should therefore be found to have waived its arbitration
                rights.

        Griffin’s purpose in bringing this Motion is not simply to change forums. The NFLPA

arbitration process has a short, 180-day statute of limitations. Griffin’s gambit is clear – he is

trying to dispose of Dogra’s claim entirely by forcing it from a forum where it is timely into a

forum where Griffin will argue it is not timely. Griffin’s new counsel, Mr. Fritz, expressly

admitted that this is his plan during a phone call with Dogra’s counsel. See Ex. 2 (J. Comerford

Declaration). This fact goes to prejudice. Because of the prejudice that could result if Griffin’s

Motion were to be granted, the Court should find that Griffin has waived his right to compel

arbitration.

                                             Conclusion

        For these reasons, Dogra respectfully requests that this Court enter an Order denying

Griffin’s Motion to Dismiss or, in the Alternative, Stay and Compel Arbitration, and grant such

other and further relief as is just and proper.



Dated: October 9, 2019                            Respectfully submitted,

                                                      DOWD BENNETT LLP

                                                      By: /s/ John D. Comerford
                                                      John D. Comerford, MO #60164MO
                                                      James B. Martin, MO #70219MO
                                                      7733 Forsyth Blvd., Suite 1900
                                                      St. Louis, MO 63105
                                                      Telephone: (314) 889-7300
                                                      Facsimile: (314) 863-2111
                                                      jcomerford@dowdbennett.com
                                                      jbmartin@dowdbennett.com

                                                      Attorneys for Plaintiff Rakshpal (“Ben”) Dogra



                                                    13
Case: 4:19-cv-00548-SRC Doc. #: 46 Filed: 10/09/19 Page: 14 of 14 PageID #: 213




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, the foregoing document was filed electronically
with the Clerk of Court and served by operation of the Court’s electronic filing system upon all
counsel of record in this case participating in Electronic Case Filing.

                                              /s/ John D. Comerford

                                            Attorneys for Plaintiff Rakshpal (“Ben”) Dogra




                                              14
